In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************* * *
OVA FRANKLIN KELLY,                  *
                                     *      No. 15-167V
                   Petitioner,       *      Special Master Christian J. Moran
                                     *
v.                                   *      Filed: February 16, 2016
                                     *
SECRETARY OF HEALTH                  *      Attorneys’ fees and costs; award
AND HUMAN SERVICES,                  *      in the amount to which
                                     *      respondent does not object.
                   Respondent.       *
****************** ** *
Vanessa L. Brice, Colling Gilbert Wright & Carter, L.L.C., Orlando, FL, for
Petitioner;
Lara A. Englund, United States Dep’t of Justice, Washington, D.C., for
Respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS 1

       On February 1, 2016, respondent filed a stipulation of fact for attorneys’ fees
and costs. Previously, petitioner submitted a request for attorneys’ fees and costs
on January 21, 2016. In informal discussions, respondent raised objections to
certain items in petitioner’s request. Based on these discussions, petitioner
amended his application to request $19,619.16, an amount to which respondent
does not object. The Court awards this amount.

       On February 23, 2015, Ova Franklin Kelly filed a petition for compensation
alleging that the influenza (“flu”) vaccine received on or about October 7, 2013,
caused him to suffer Guillian-Barré Syndrome (“GBS”). Petitioner received
compensation based upon the parties’ stipulation. Decision, issued November 12,

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
2015. Because petitioner received compensation, he is entitled to an award of
attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $19,619.16, in attorneys’ fees and costs for his
counsel. Petitioner did not advance any monies in reimbursable costs in pursuit of
his claim, pursuant to General Order #9. Respondent has no objection to the
amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

           A lump sum of $19,619.16, in the form of a check made payable to
           petitioner and petitioner’s attorney, Vanessa L. Brice, of Colling
           Gilbert Wright & Carter, for attorneys’ fees and other litigation
           costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2